DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of claims 1-4 filed 2/26/19. Claims 1-4 are independent.

Claim Objections
3. Claims 1-4 are objected to because of the following informalities:  The claims begin with “Apparatus..” but should begin with “An apparatus …” The article is missing and   appropriate correction is required.


Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5. Claims 1-4 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

6. Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
It is not clear how the various components of the apparatus, for example, the quartz lamp, rotator and seed specimen are physically laid out with respect to each other (claim 1) or how the thermal imager and the seed specimen are laid out (claim 2), etc.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent cited below for example. 
Beckett et al. (US 9,684,673).

The examiner has analysed the claims as beat understood from the Figures and Specification.

Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9. Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (US 2016/0214534: hereafter Richards) in view of Merlot et al. (“Use of infrared thermal imaging to isolate Arabidopsis mutants defective in stomatal regulation,” The Plant Journal (2002) 30(4) pages 601-609; hereafter Merlot).

Regarding claim 1, Richards discloses a thermal imager to monitor a watercraft [abstract, par 00045-46]. Light titration is understood by the examiner as how an object changes when it absorbs light, in this case, IR. The light source is the ambient light illuminating the scene [Fig 1 B-E].
Richards fails to disclose the seed specimen holder or a quartz lamp.
Merlot teaches using thermal infrared imaging to study plants, including seeds [title, abstract, Thermal imaging page 607, Germination and seedling development assays, page 608].
One of ordinary skill would recognize that using Merlot’s teachings in Richards’s invention allows for a study of the seed characteristics.
Although Richards in view of Merlot fail to explicitly disclose a quartz lamp of a seed specimen holder, one of ordinary skill would recognize that to study the characteristics 

Regarding claim 2, Richards discloses a thermal imager to monitor a watercraft [abstract, par 00045-46]. Light titration is understood by the examiner as how an object changes when it absorbs light, in this case, IR. The light source is the ambient light illuminating the scene [Fig 1 B-E].
Richards also discloses using a narrow band filter that transmits only in the wavelengths matching a specific absorption/emission spectrum of carbon dioxide [par 0051].
Richards fails to disclose the seed specimen.
Merlot teaches using thermal infrared imaging to study plants, including seeds [title, abstract, Thermal imaging page 607, Germination and seedling development assays, page 608].
One of ordinary skill would recognize that using Merlot’s teachings in Richards’s invention allows for a study of the seed characteristics.

Regarding claim 3, Richards discloses a thermal imager to monitor a watercraft [abstract, par 00045-46]. The light source is the ambient light illuminating the scene [Fig 1 B-E].
Richards also discloses using a narrow band filter that transmits only in the wavelengths matching a specific absorption/emission spectrum of carbon dioxide [par 0051].

Merlot teaches using thermal infrared imaging to study plants, including seeds in the dormant stage and the seedling stag [title, abstract, Thermal imaging page 607, Germination and seedling development assays, page 608].
One of ordinary skill would recognize that using Merlot’s teachings in Richards’s invention allows for a study of the seed characteristics.

Regarding claim 4, Richards discloses a thermal imager to monitor a watercraft [abstract, par 00045-46]. The light source is the ambient light illuminating the scene [Fig 1 B-E].
Richards also discloses using a narrow band filter that transmits only in the wavelengths matching a specific absorption/emission spectrum of carbon dioxide [par 0051].
Richards fails to disclose measuring the seeds in dormant stage, visualization viability and vigor measure determine quality grade of the seed unit
Merlot teaches using thermal infrared imaging to study plants, including seeds in the dormant stage and the seedling stag [title, abstract, Thermal imaging page 607, Germination and seedling development assays, page 608].
One of ordinary skill would recognize that using Merlot’s teachings in Richards’s invention allows for a study of the seed characteristics.
Although Richards in view of Merlot fail to explicitly disclose using dormant seeds embryos radiance distribution, and the CO2 longwave Infra-red seeds embryo radiance value as the indicator of the carbon dioxide concentration, one of ordinary skill would 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101.  The examiner can normally be reached on Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MEENAKSHI S SAHU/Examiner, Art Unit 2884